Citation Nr: 1449787	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975 and from March 1988 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, a videoconference hearing was held.  In April 2014, the Veteran was sent a letter indicating that the Veterans Law Judge (VLJ) who held the hearing was no longer employed by the Board and offering him the opportunity for a new hearing or for the reassignment of the appeal to a different VLJ.  Later that same month, the Veteran responded that he did not wish to have an additional hearing and that the case should be decided on the evidence of record.

In May 2013, the Board denied the Veteran's claim of entitlement to service connection for OSA.  In December 2013, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted the JMR, vacating the Board's May 2013 decision, and remanding the issue back to the Board for additional adjudication.  In May 2014, the Board remanded this matter for additional development.


FINDING OF FACT

It is reasonably shown that the Veteran's OSA had its onset during his active service.


CONCLUSION OF LAW

Service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is not in dispute that the Veteran has OSA; such disability is diagnosed, including by VA examination.  The Board notes that service connection can be shown by "establish(ing) that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces..."  38 C.F.R. § 3.303(a).  The regulations further provide that each disabling condition must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay [emphasis added] evidence.  Id.  The Veteran has submitted multiple lay statements from his wife and fellow service members, as well as his own statements attesting that he experienced problems sleeping and snoring during service.  In February 2013, the Veteran testified that the onset of his sleep apnea was in service and started that he experienced daytime tiredness and stopping breathing during sleep in service.  The Board finds no reason to reject all of these statements and testimony as not credible.  

The Board acknowledges the January 2012 VA examiner's opinion in which the examiner found that the Veteran's OSA did not have its onset in service.  However, this opinion does not appear to consider the many lay statements of record.  The examiner also seems to suggest that the OSA is due to obesity, but then indicates that the Veteran was not obese in the military and even in the immediate post-military years.  Additionally, the examiner noted that the Veteran's OSA was not diagnosed until 2009, which is outside the one year timeframe post-service.  This is an inaccurate factual premise, as there is no time frame for when OSA must be diagnosed to be attributed to service.  For these reasons, the Board finds that the January 2012 opinion is not probative evidence.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his OSA manifested in service and has persisted since, and that service connection for OSA is warranted.


ORDER

Service connection for OSA is granted.



____________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


